DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 14 January 2021 has been considered and places the case in condition for allowance.  Claims 1-17 and 21-23 are currently pending.

Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: In the previous office action, the limitations with respect to the saw arm assembly including a sleeve assembly with an opening configured to slide on the arbor was deemed allowable.  Applicant has now moved those limitations into the independent claims thus placing the case in condition for allowance for the reasons stated in that office action.  
It is noted that U.S. Patent No. 10,850,423 (which has not been previously cited) discloses a splitter profiler with first and second profiler heads (5) and a circular saw blade (5’) between the two profiler heads all mounted onto an arbor (10).  However, it does not disclose a first saw arm assembly configured to retain the saw blade and the saw arm also having a saw sleeve with an opening that engages the arbor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        02/23/2021